IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-89,505-02 & WR-89,505-03


                  EX PARTE KEITH EDWARD HENDRICKS, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                        CAUSE NOS. 1438708-A & 1438707-A
                          IN THE 178TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges

of aggravated sexual assault and sentenced to life imprisonment in each case. The First Court of

Appeals affirmed his convictions. Hendricks v. State, Nos. 01-16-00072-CR & 01-16-00085-CR

(Tex. App.—Houston [1st Dist.] Feb. 23, 2017) (not designated for publication).

       Applicant contends that his trial counsel rendered ineffective assistance because, among other

things, counsel chose to pursue a defense theory based on consent, which opened the door to
                                                                                                      2

evidence of three unadjudicated prior sexual assaults.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. Supplemental transcripts containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                      3

Filed: May 15, 2019
Do not publish